UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 1, 2014 Laredo Oil, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-153168 26-2435874 (Commission File Number) (IRS Employer Identification No.) 111 Congress Avenue, Suite 400 Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (512) 279-7870 Not Applicable (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers Director Clayton Van Levy has completed his three year commitment to serve on the Company’s Board of Directors and was removed from the board effective as of March 1, 2014.In connection therewith, the Company reduced the number of outside directors from three to two directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAREDO OIL, INC. Date:March 6, 2014 By: /s/ Bradley E. Sparks Bradley E. Sparks Chief Financial Officer and Treasurer 2
